DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11, 14 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et. al. (US 2022/0006599 A1).
Regarding Claim 1, Wang discloses a method for bandwidth part (BWP) operating (Fig. 4 Para 18 46) of a serving cell (Para 43 “The PCC and the SCC are Fig. 1 120 Para 28 46 where “terminal” corresponds to UE and the method is adapted to be performed by the terminal) in a first BWP (Para 46 where “dormant BWP” corresponds to first BWP), comprising: 
receiving a signaling (Para 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI” where “Downlink Control Information (DCI)” corresponds to signaling.  Downlink means it is transmitted from a base station to a UE); and 
determining whether to switch to a second BWP from the first BWP according to the signaling (Para 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI” where “active BWP” corresponds to second BWP and the UE determines to switch to the second BWP based on the received signaling)
Regarding Claim 2, Wang discloses the first BWP is one of a dormant BWP or a non-dormant BWP (Para 46 Dormant BWP), and the second BWP is the other one of the dormant BWP or the non-dormant BWP (Para 46 “Active BWP” corresponds to non-dormant BWP)
Regarding Claim 3, Wang discloses the signaling indicates the second BWP and the second BWP is one of a dormant BWP or a non-dormant BWP (Para 37 41 “The BWP indicator in the DCI is 2 bits, as shown in Table 1 below” Para 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI”  The signaling, “DCI”, indicates the BWP via the “BWP indicator” that in this case indicates a second BWP that is non-dormant, “active BWP”)
Regarding Claim 4, Wang discloses switching to the second BWP from the first BWP according the signaling, wherein the first BWP is a dormant BWP and the Para 37 41 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI”)
Regarding Claim 11, Wang discloses switching to the second BWP (Para 46)
Regarding Claim 14, Wang discloses determining the second BWP from a plurality of BWPs according to at least one of the followings: a power of the UE, a bandwidth of the second BWP, a subcarrier spacing of the second BWP, a BWP identity (ID) of the second BWP, a CORESET ID corresponding to the second BWP, a search space ID corresponding to the second BWP, or a physical downlink control channel (PDCCH) monitoring occasion of the second BWP (Para 37 41 “The BWP indicator in the DCI is 2 bits, as shown in Table 1 below” Para 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI”  The second BWP is determined from a plurality of BWP by the BWP identity (ID) of the second BWP)
Regarding Claim 22, Wang discloses a user equipment (UE) (Fig. 1 120 Fig. 8 600 Para 28 143) in a first bandwidth part (BWP) (Para 46 “dormant BWP”), comprising: 
a transceiver (Fig. 8 630 Transceiver Para 146); and 
a processor, coupled to the transceiver (Fig. 8 610 Processor Para 143 146), wherein the processor is configured to: 
receive a signaling (Para 46 “the dormant BWP of the Scell is switched to the active BWP through the DCI” where “Downlink Control Information (DCI)” corresponds to signaling.  Downlink means it is transmitted from a base station to a UE); and 
determine whether to switch to a second BWP from the first BWP according to the signaling (Para 46 “the dormant BWP of the Scell is switched to the active BWP 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (US 2022/0006599 A1) in view of Ang et. al. (US 2020/0229081 A1) and in further view of Zhou et. al. (US 2020/0037248 A1)
The disclosure of Ang finds support in US 62/791,673 Para 36 51 61
Regarding Claim 6, Wang discloses switching to the second BWP from the first BWP according the signaling, wherein the first BWP is a dormant BWP and the signaling indicates that the second BWP is a non-dormant BWP (Fig. 4 Para 18 37 46 “When the traffic is large, the dormant BWP of the Scell is switched to the active BWP through the DCI”) and not monitoring a PDCCH, performing Channel Quality Indicator (CQI) measurement and stopping uplink transmission for the serving cell when in a dormant BWP (Para 54 “On the dormant BWP, the terminal does not send uplink data (such as PUSCH) ….and does not listen to a PDCCH, but performs CQI measurement”  The examiner notes that CQI is one type of CSI, along with Precoding Matrix Indicator (PMI), Rank Indicator (RI) and Precoding Type Indicator (PTI))
explicitly disclose: performing CSI measurement when in a dormant BWP (Para 70 “The dormant BWP may be configured to have no PDCCH monitoring… CSI measurement…may be configured for the dormant BWP”)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to switch to the second BWP from the first BWP according the signaling, wherein the second BWP is a dormant BWP; and not monitor a PDCCH, perform CSI measurement and stop uplink transmission for the serving cell.  The motivation is to perform beam management in a reduced manner as taught by Ang (Para 60).
Zhou discloses something neither Wang nor Ang explicitly discloses: stopping a timer for a dormant BWP (Fig. 35 3550 3560 Para 456 “At 3550, the bandwidth part inactivity timer may be stopped based on the second DCI. At 3560, transitioning the bandwidth part from an active state into a dormant state”)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to switch to the second BWP from the first BWP according the signaling, wherein the second BWP is a dormant BWP; and stop a timer, not monitor a PDCCH, perform CSI measurement and stop uplink transmission for the serving cell.  The motivation is to reduce unnecessary BWP switching, reduce misalignment of BWP between terminal and base station and reduce power consumption as taught by Zhou (Para 419).
Regarding Claim 18, Zhou discloses transmitting a channel state information report comprising a BWP identity (ID) of the dormant BWP (Para 404 “when a BWP (DL Para 405 “each of the plurality of DL (and/or UL) BWPs may be associated with a DL (and/or UL) BWP ID”)
Regarding Claim 19, Ang discloses receiving a channel state information (CSI) reference signal (Para 41) or performing a CSI measurement during staying in the dormant BWP (Para 70)
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (US 2022/0006599 A1) in view of Zhou et. al. (US 2020/0037248 A1).
Regarding Claim 7, Wang discloses the method of claim 1.
Zhou discloses something Wang does not explicitly disclose: a BWP maybe a pre-configured BWP (Para 410 “In an example, the one or more designated (DL/UL) BWPs may be predefined or fixed”)
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed for the second BWP to be a pre-configured BWP.  The motivation is to define a BWP with Radio Resource Control (RRC) messaging as taught by Zhou (Para 410)
Regarding Claim 12, Wang discloses the method of claim 11.
Wang further discloses switching to a second BWP, wherein the second BWP is a dormant BWP (Fig. 4 Active BWP Dormant BWP Para 46 “When the traffic is not large, the BWP of some Scell may be switched to the dormant BWP by DCI”)
Zhou discloses something Wang does not explicitly disclose: stopping a timer in a dormant BWP ((Fig. 35 3550 3560 Para 456 “At 3550, the bandwidth part inactivity 
Therefore, it would have been obvious to one skilled in the art at the time the claimed invention was effectively filed to stop a timer in response to switching to the second BWP, wherein the second BWP is a dormant BWP.  The motivation is to reduce unnecessary BWP switching, reduce misalignment of BWP between terminal and base station and reduce power consumption as taught by Zhou (Para 419).
Claims 9, 13, 20 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. (US 2022/0006599 A1) in view of Cirik et. al. (US 2020/0314885 A1).
The disclosure of Cirik finds support at US 62/825,443 Fig. 25 Para 204 208 440-443 469-471
Regarding Claim 9, Wang discloses the method of claim 1.
Cirik discloses something Wang does not explicitly disclose: staying in a first BWP in response to determining not to switch to a second BWP (Fig. 25 “A first BWP switching for the first cell ongoing” “Yes” “Delay transitioning into the dormant state till the first BWP switching is complete” Para 580-593  “In an example, the cancelling the delaying the second BWP switching may comprise, at the second time, the wireless device may cancel transitioning the second cell into the dormant state. In an example, the cancelling the delaying the second BWP switching may comprise, at the second time, the wireless device may not transition the second cell into the dormant state” The terminal may stay in the first BWP if another BWP switching is ongoing when it receives the signal to perform a BWP switch)
Para 582).
Regarding Claim 13, Cirik discloses determining whether to switch to the second BWP in response to a timer expiry (Para 354 “Switching between the configured one or more BWPs may happen via a DCI or an inactivity timer (e.g., BWP inactivity timer)”)
Regarding Claim 20, Cirik discloses running a BWP inactivity timer; and determining not to switch to a second BWP in response to the BWP inactivity timer expiry (Para 619 “the wireless device may not switch to the default BWP of the second cell when the BWP inactivity timer expires”)
Regarding Claim 21, receiving a second signaling after switching to the second BWP; and starting running a timer in response to the second signaling (Para 358 “In an example, the wireless device may (re)-start the BWP inactivity timer in response to successful PDCCH decoding on the serving cell”  The PDCCH corresponds to the signaling, and when the timer is re-started, it would be a second signals after switching to the current BWP.  “Re-starting” corresponds to starting)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463                                                                                                                                                                                                        
/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463